Vacated by Supreme Court, January 7, 2008



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4064



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES M. ANDERSON, a/k/a Hollywood,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cr-00164-1)


Submitted: July 24, 2007                    Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James M. Anderson pled guilty to distributing a quantity

of cocaine base (crack), 21 U.S.C. § 841(a)(1) (2000), and was

sentenced to a term of 108 months’ imprisonment.            Anderson appeals

his sentence, arguing that the district court erred by seeking to

impose a “reasonable” sentence rather than a sentence “sufficient,

but not greater than necessary” to comply with the purposes of 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).          He also contends that

the court failed to adequately consider the effect in his case of

the 100:1 sentencing ratio for cocaine and crack offenses.               Last,

he   argues    that   his   sentence,   at   the   bottom   of   the   advisory

guideline range, is greater than necessary to further the purposes

of § 3553(a)(2).      We affirm.

              At sentencing, Anderson did not challenge the guideline

calculation, but asked the court to impose a variance sentence

below the range based on a number of factors, including the

perceived unfairness of the guidelines for crack offenses, the fact

that he generally sold small amounts of crack and did not engage in

violence or possess a firearm, and his full cooperation with

authorities even before his arrest.          The court found no basis for

a variance.       A sentence within a correctly calculated advisory

guideline range is presumptively reasonable.                United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see also                   Rita v.

United States, 127 S. Ct. 2456 (2007) (upholding presumption of


                                    - 2 -
reasonableness standard).   Our review of the record discloses that

Anderson has failed to rebut the presumption of reasonableness.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                               - 3 -